FILED
                            NOT FOR PUBLICATION                             JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERTO HERNANDEZ-ARAIZA,                        No. 06-74419

              Petitioner,                        Agency No. A072-291-332

  v.
                                                 ORDER *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 13, 2013 **
                               Pasadena, California

Before: REINHARDT, RAWLINSON, and N.R. SMITH, Circuit Judges.

       In light of our opinion in Young v. Holder, 697 F.3d 976 (9th Cir. 2012) (en

banc), we remand this matter to the BIA to permit Hernandez-Araiza to provide

additional evidence supporting his contention that he was not convicted of a

controlled substances offense.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         A copy of this order, served on the agency, shall serve as the mandate of this

court.

         REMANDED.




                                            2